                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANGEL AGUILERA,                                    Case No. 18-cv-03389-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                           ORDER GRANTING REQUEST
                                                v.                                         TO AMEND OPPOSITION
                                   9

                                  10    C. E. DUCART, et al.,                              Re: Dkt. No. 31
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, plaintiff’s request to amend his opposition to defendants’ motion to

                                  14   dismiss is GRANTED. The Court hereby extends to April 18, 2019 the deadline for plaintiff to

                                  15   file and serve his amended opposition. Defendants shall file their reply no later than fourteen (14)

                                  16   days after the date of service of the amended opposition.

                                  17          This order terminates Dkt. No. 31.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 20, 2019

                                  20

                                  21
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANGEL AGUILERA,
                                   7                                                        Case No. 18-cv-03389-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        C. E. DUCART, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on March 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Angel Aguilera ID: AC-4194
                                       Pelican Bay State Prison Housing C2/219
                                  20   P.O. Box 7500
                                       Crescent City, CA 95532
                                  21

                                  22
                                       Dated: March 20, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          2
